JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

KATHERINE COLE, Case No.: 2:19-cv-05073-JFW-MAA
Plaintiff Hon. John F. Walter
aintilfTI,
VS. [PROFS ORDER FOR DISMISSAL
TH PREJUDICE

SAS CRENSHAW LLC, a California
Limited Liability Company; and Does 1-
10, Action Filed: June 11, 2019
Trial Date: | Not on Calendar
Defendant.

 

 

Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
it, and being fully advised finds as follows:

IT IS ORDERED THAT:

Plaintiff Katherine Cole (“Plaintiff”) entire action is dismissed with prejudice,
including all claims stated against Defendant SAS Crenshaw LLC, a California Limited
Liability Company (“Defendant”).

Dated: November 8, 2019

 
  

 

Yadge, United States Court.
fentral District of California

 

 

 

[PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE

 
